03/24/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0558


                                    No. DA 20-0558

RYAN PATRICK SULLIVAN,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.

                                        ORDER

         Upon consideration of Appellee’s late-filed motion for a 45-day extension of

time, and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 18, 2021, within which to prepare, serve, and file its response

brief.




TKP



                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 24 2021